                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

SANDRA GARCIA,

        Plaintiff,

v.                                                                   No. 17-cv-1031 SMV

NANCY A. BERRYHILL,
Acting Commissioner of
Social Security Administration,

        Defendant.

                                       JUDGMENT

        Having granted Plaintiff’s Motion to Reverse or Remand [Doc. 24] by a Memorandum

Opinion and Order entered concurrently herewith,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered

in favor of Plaintiff.

        IT IS SO ORDERED.

                                                   ____________________________________
                                                   STEPHAN M. VIDMAR
                                                   United States Magistrate Judge
                                                   Presiding by Consent
